Name: Commission Regulation (EEC) No 1216/87 of 30 April 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 115/38 Official Journal of the European Communities 1 . 5 . 87 COMMISSION REGULATION (EEC) No 1216/87 of 30 April 1987 fixing the amount of the subsidy on oil seeds been fixed ; whereas the amount, where appropriate , to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86Q and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 1 122/87 (10) ; Whereas, in the absence of the target price for the - 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, therefore, be applied only on a tempo ­ rary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will , however, be confirmed or replaced as from 1 May 1987 to take into account the target price, and like measures , which is fixed for these products for the 1987/88 marketing year. 4 . However, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will be confirmed or replaced as from 1 May 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 1 May 1987 . (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (J) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 44, 13 . 2. 1987, p. 1 . (*) OJ No L 167, 25 . 7 . 1972, p. 9 . (*) OJ No L 146, 31 . 5 . 1986, p. 25 . 0 OJ No L 133 , 21 . 5 . 1986, p. 12 . 8) OJ No L 133 , 21 . 5 . 1986, p. 14 . (') OJ No L 57, 27 . 2 . 1987, p . 38 . 10) OJ No L 109 , 24 . 4 . 1987, p . 14 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . 1 . 5 . 87 Official Journal of the European Communities No L 115/39 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1987. For the Commission Frans ANDRIESSEN Vice-President No L 115/40 Official Journal of the European Communities 1 . 5 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,610 0,000 36,593 88,22 99,40 1 708,82 250,53 308,41 27,496 20,732 54 837 3 516,22 88,94 4 289,41 0,00 5 178,04 0,610 0,000 36,437 87,85 98,99 1 701,44 249,32 307,03 27,361 20,609 54 579 3 468,77 88,94 4 263,94 0,00 5 145,47 0,100 0,000 30,564 73,90 83,26 1 425,86 206,96 256,68 22,709 16,821 45 351 2 721,09 14,58 3 479,44 0,00 4 204,17 0,100 0,000 30,409 73,64 82,95 1 417,95 205,32 255,31 22,425 16,699 45 217 2 680,80 14,58 3 450,85 0,00 4 165,94 0,100 0,000 30,254 73,28 82,55 1 410,60 204,11 253,94 22,290 16,577 44 961 2 653,60 14,58 3 425,25 0,00 4 137,67 0,100 0,000 30,254 73.57 82,84 1 406,19 204,74 252,30 22,203 16,463 44 732 2 592,12 14.58 3 368,38 0,00 4 065,71 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 1 . 5 . 87 Official Journal of the European Communities No L 115/41 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,860 1,250 37,843 91,20 102.76 1 767,42 259,41 319,09 28,474 21,516 56 762 3 662,06 271,19 4 471,66 189.77 5 367,81 1,860 1,250 37,687 90,84 102,36 1 760,03 258,20 317,72 28,339 21,393 56 503 3 614,62 271,19 4 446,19 189,77 5 335,24 2,600 2,500 33,064 79,87 89,98 1 543,05 224,71 278,04 24,666 18,389 49 199 3 012,78 379,07 3 843,93 379,54 4 583,70 2,600 2,500 32,909 79,60 89,68 1 535,13 223,08 276,67 24,382 18,267 49 065 2 972,48 379,07 3 815,35 379,54 4 545,47 2,600 2,500 32,754 79,25 89,27 1 527,79 221,87 275,30 24,246 18,145 48 809 2 945,29 379,07 3 789,75 379,54 4 517,21 2,600 2,500 32,754 79,53 89,56 1 523,37 222,50 273,65 24,159 18,031 48 580 2 883,81 379,07 3 732,87 379,54 4 445.24 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 115/42 Official Journal of the European Communities 1 . 5. 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta)  in Portugal (Esc) 1,720 0,000 41,293 99,69 112,33 1 927,33 281,28 347,39 30,852 23,053 61 652 3 851,49 250,77 3 873,97 0,00 6 436,70 6 227,83 3 823,16 6 196,44 1,720 0,000 41,138 99,33 111,92 1 919,99 280,07 346,02 30,717 22,931 61 395 3 798,42 250,77 3 848,66 0,00 6 401,89 6 194,15 3 797,85 6 162,76 1,720 0,000 40,983 98,99 111,52 1 912,65 278,59 344,65 30,580 22,809 60 994 3 739,96 250,77 3 792,92 0,00 6 332,90 6 127,40 3 741,26 6 095,49 3,440 0,000 37,430 90,63 102,09 1 745,41 252,84 314,30 27,617 20,580 55 673 3 308,85 501,54 3 521,86 0,00 5 762,50 5 575,50 3 470,20 5 543,59 3,440 0,000 37,430 90,63 102,09 1 745,41 252,84 314,30 27,617 20,580 55 673 3 308,85 501,54 3 521,86 0,00 5 762,50 5 575,50 3 470,20 5 543,59 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380 . 1 . 5 . 87 Official Journal of the European Communities No L 115/43 ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM F1 Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,078160 2,342740 43,109200 6,924620 7,833130 0,777368 0,700796 1 484,48 153,30000 161,07500 145,38800 2,073060 2,339670 43,115900 6,933740 7,854280 0,780382 0,702532 1 487,71 155,37400 162,21300 146,57300 2,067710 2,336600 43,120700 6,943920 7,875780 0,783270 0,704332 1 491,27 157,33300 163,38900 147,68900 2,062880 2,333400 43,128500 6,954770 7,896060 0,785708 0,705954 1 494,10 159,17900 164,58800 148,97100 2,062880 2,333400 43,128500 6,954770 7,896060 0,785708 0,705954 1 494,10 159,17900 164,58800 148,97100 2,048090 2,324150 43,160100 6,987040 7,970210 0,792041 0,710347 1 504,10 165,56200 170,37400 152,08800